




Exhibit 10.22
MANAGEMENT FEE AND CORPORATE ALLOCATION AGREEMENT
THIS MANAGEMENT FEE AND CORPORATE ALLOCATION AGREEMENT (this “Agreement”) is
dated as of February 26, 2015, (the “Execution Date”) by and among Wynn Las
Vegas, LLC, a Nevada limited liability company (the “Company”) and Wynn Resorts,
Limited, a Nevada corporation (the “Resorts), with reference to the following:
WHEREAS, the Company has developed, constructed and is operating the Wynn Las
Vegas and Encore Casino Resort, a hotel and casino resort, with related parking
structure and golf course facilities, in Las Vegas, Nevada (collectively, the
“Business”);
WHEREAS, the Company desires to engage Resorts to provide the management and
advisory services for the Business and Resorts desires to accept such engagement
to provide such services, all upon the terms and conditions hereinafter set
forth.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1.Retention of Resorts. The Company hereby appoints Resorts as manager for the
Business, and Resorts hereby agrees to provide the management and advisory
services described herein for the Business, in accordance with the terms and
subject to the conditions hereinafter set forth.
1.    Services to be Provided by Resorts. Resorts shall make the personnel from
its Corporate Executives, Corporate Treasury, Corporate Legal, Public Relations,
Information Systems, Corporate Security & Governmental Affairs, Community
Relations, Investor Relations, Development, Risk Management, Internal Audit,
Financial Accounting and Analysis, Corporate Tax and any departments that may be
established in the future (hereinafter collectively referred to as, the
“Corporate Departments”) available to the Company to provide customary
management and advisory services with respect to the operation of the Business.
Further, in accordance with the terms and subject to the conditions hereof,
Resorts agrees to provide the following management and advisory services
(referred to herein after collectively, together with any services necessary or
incidental thereto, “Services”) to the Company on an ongoing basis in connection
with the ownership and operation of the Business by the Company during the term
of this Agreement:
(a)    advice concerning the hiring, termination, performance and training of
personnel;
(b)    review, consultation and advice concerning personnel, operations, and
other management and operating policies and procedures;
(c)    recommendations on all necessary action to keep the operation of the
Business in compliance, in all material respects, with the conditions of all
licenses (including gaming licenses) and all applicable rules, regulations and
orders of any governmental authority having jurisdiction over the Business;
(d)    development of recommendations for, and negotiate the acquisition and
maintenance of, insurance coverage with respect to the Business;




--------------------------------------------------------------------------------




(e)    guidance on all marketing, sales promotions and advertising for the
Business;
(f)    assistance in the financial budgeting process and the implementation of
appropriate accounting, financial, administrative and managerial controls for
the Business;
(g)    assistance with refinancing and borrowing (and any other forms of capital
raising) and compliance with any covenants associated therewith;
(h)    assistance with income tax compliance and planning;
(i)    assistance with the preparation of the Company’s financial reports and
maintenance of books of accounts and other records reflecting the results of
operation of the Business (which at all times shall be maintained in a manner
prescribed by Resorts in order to comply with the regulatory requirements
imposed on both Resorts and the Company);
(j)    assistance with investor relations, community relations and development
projects;
(k)    consultation with the Company with respect to the selection of attorneys,
consultants and accountants;
(l)    advice and consultation with the Company in connection with any and all
aspects of the Business and the day to day operation thereof; and
(m)    any other service performed by Resorts and requested by Company.
2.    Corporate Allocation; Expenses: Management Fee.
(a)    Commencing on the Effective Date (defined herein), the Company agrees to
pay Resorts a corporate allocations fee (the “Corporate Allocations Fee”) to be
determined as follows:
(i)    On or before the last business day of each month, Resorts will provide an
invoice to the Company representing one-twelfth of the estimated Corporate
Allocations Fee.
(ii)    The estimated annual costs associated with the provision of the Services
allocated to the Company will be the sum of each Corporate Department’s budgeted
executive personnel costs (such costs, the “Departmental Executive Costs”)
allocated to the Company plus the sum of each Corporate Department’s other
operating costs (such costs, the “Departmental Residual Costs”) allocated to the
Company. The Departmental Executive Costs shall include all Corporate Department
executive compensation, including, without limitation, salaries, bonuses, any
forms of deferred compensation, vacation pay, fringe benefits and ASC 718 costs
for equity based compensation. The annual allocation of the Departmental
Executive’s Costs and the Departmental Residual Costs allocated to the Company
will be based on each Corporate Department head’s annual estimate, made using
commercially reasonable judgment, of the time to be spent by the Corporate
Department’s executives providing the Services for the Company during the year
(such allocation, the “Executive’s Percentage”). In the event no estimate is
provided, the Executive’s Percentage for the immediately preceding year will be
used. The Departmental Executive Costs allocated to the Company will be the sum
of the products resulting from the multiplication of each Corporate Department’s
Executive’s Percentage and the applicable Departmental Executive Cost. The
Departmental Residual Costs allocated to the Company will be the sum of the
products obtained by multiplying each Corporate Department’s Departmental
Residual Costs by the ratio of its total Departmental Executive Costs allocated
to the Company to its total Departmental Executive Costs. Annually, the actual
costs of the Corporate Departments will be compared with the estimated costs




--------------------------------------------------------------------------------




of the Corporate Departments used in determining the preliminary allocation for
the year and any under or over allocation shall be charged or returned to the
Company by the last day of February of the succeeding year; any variance between
the estimated and actual Executive’s Percentage will also be taken into account
as part of this annual reconciliation.
(b)    As and when incurred, all expenses, costs, losses, liabilities or damages
incurred with respect to the ownership or operation of the Company, including,
without limitation, wages, salaries and other labor costs incurred in the
construction, maintenance, expansion or operation of the Company, or personnel
working on special projects or services for the Company, will be paid by the
Company. To the extent that the Resorts pays or incurs any obligation for any
such expenses, costs, losses, liabilities or damages, the Company, subject to
the limitations set forth in Section 3(d), will pay or reimburse the Resorts
therefor, as well as for any reasonable out-of-pocket expenses incurred by the
Resorts in the performance of its obligations under this Agreement.
(c)     In addition, the Company agrees to pay Resorts, as Resorts’ compensation
for the Services to be rendered hereunder, a yearly management fee (the
“Management Fee”) equal to one and one-half percent (1.5%) of the net revenues
of the Company (as determined in accordance with generally accepted accounting
principles as applicable to companies in the gaming business), payable monthly
in arrears. Payment of the Management Fee shall commence upon the Effective
Date.
(d)    The parties agree that the Corporate Allocations Fee and the Management
Fee (collectively, the “Resorts’ Fees”) due and payable as provided in this
Section 3 shall not be paid at any time that such payment is not then permitted
under any financing or regulatory agreement to which the Company is a party. In
the event any Resorts’ Fees is unpaid, whether in whole or in part, as a
consequence of the provisions of this Section 3, Resorts nonetheless shall
continue to perform hereunder and any such unpaid amounts shall be accrued as a
liability of the Company and shall be payable as soon as such payment is
permitted. The deferred portion of the Resorts’ Fee will bear interest at the
rate of ten percent (10 %) per annum, compounded annually, from the date
otherwise due and payable until the payment thereof.
(e)    Notwithstanding any termination of this Agreement, Resorts shall, subject
to the limitations set forth in this Section 3, remain entitled: (i) to receive
the Resorts’ Fees for the remaining portion of the semi-monthly period in which
such termination occurred (payable in the same manner and at the same time as if
Resorts were entitled to receive such fee with respect to the entire monthly
period); and (ii) to receive payment of any deferred Resorts’ Fee at the time of
such termination, and to the extent that payment thereof is not then permitted
under this Section 3, as soon as such payment is permitted.
(f)    The parties acknowledge that Resorts is subject to the requirements of
Nevada Revised Statutes Section 463.162 as a result of its receipt of the
Resorts’ Fee.
3.    Use of Aircraft and Related Assets. From time to time, Resorts may make
available to the Company and its affiliates and their employees use of the
aircraft and related assets owned by Resorts and its subsidiaries (other than
the Company) (the “Resorts Aircraft Assets”), and the Company may make available
to Resorts and its subsidiaries (other than the Company) and their employees use
of the aircraft and related assets owned by the Company (the “WLV Aircraft
Assets” and, together with Resorts Aircraft Assets, the “Aircraft Assets”). The
Resorts shall cause to be paid to the owner of any WLV Aircraft Assets used by
Resorts, its subsidiaries (other than the Company) or any of their employees,
and the Company shall pay to the owner of any Resorts Aircraft Assets used by
any of the Companies or any of their employees, reasonable amounts for the use
thereof, as determined from time to time by Resorts and the Company.




--------------------------------------------------------------------------------




4.    Use of Company Employees. From time to time, the Company and its
subsidiaries may make available to Resorts, in connection with Resorts’
development of one or more projects other than the Business, the services of
certain employees of the Company or its subsidiaries, provided that (i) such
services do not materially interfere with such employee's obligations to and
responsibilities with the Company or its subsidiaries, and (ii) Resorts pays, or
causes to be paid, to the Company and its subsidiaries compensation reasonably
satisfactory to the Company and its subsidiaries. Such compensation shall not be
less than the amount necessary to reimburse the Company’s costs of payroll and
benefits for such employees during the period when such services are being
rendered.
5.    Term of Agreement. The Effective Date of this Agreement shall be February
26, 2015 (the “Effective Date”). The initial term of this Agreement shall be ten
(10) years from the Effective Date and at the expiration of the initial term,
this Agreement will automatically renew for successive one month periods as long
as the Company is in compliance with the indenture agreements to which the
Company is party to, unless earlier terminated pursuant to the terms of this
Agreement. This Agreement may be terminated as follows: (a) by the mutual
written consent of the Company and Resorts, (b) by the Company upon 60 days
prior written notice to Resorts, or by Resorts upon 60 days prior written notice
to the Company, in either case for any reason or no reason at all, or (c) by
Resorts immediately upon written notice to the Company following the occurrence
of any default by Company under any promissory note, indenture, loan agreement
or other instrument or evidence of indebtedness. Notwithstanding any other
provision of this Agreement, the provisions of Section 7 shall survive any
termination of this Agreement.
6.    Liability. The Company shall bear any and all expenses, liabilities,
losses or damages resulting from the operation of the Business, and Resorts and
its officers, directors, shareholders and employees shall not, under any
circumstances, be held liable therefor, except that Resorts shall be liable for
any loss or damage which results from its own gross negligence or willful
misconduct. Neither Resorts nor any of its officers, directors, shareholders or
employees shall be held to have incurred any liability to the Company, the
Business or any third party by virtue of any action not constituting gross
negligence or willful misconduct taken in good faith by it in the discharge of
its duties hereunder, and the Company agrees to indemnify Resorts and its
shareholders, directors, officers and employees, and hold each of them harmless
from and against any and all claims that may be made against any of them in
respect of the foregoing (excluding claims arising out of gross negligence or
willful misconduct), including, but not limited to, attorneys’ fees and
expenses.
7.    Miscellaneous
(a)    Nonassignability of Agreement. This Agreement shall not be assignable, in
whole or in part, directly or indirectly, whether by operation of law or
otherwise, by either party hereto without the prior written consent of the other
party hereto (which consent may be withheld in the sole discretion of the party
whose consent is required), and any attempt to assign any rights or obligations
arising under this Agreement without such consent shall be void.
(b)    Further Assurances. Subject to the provisions hereof, each of the parties
hereto shall execute, acknowledge and deliver such other documents, and take
such further actions, as may be reasonably required in order to effectuate the
purposes of this Agreement, to comply with all applicable laws, regulations,
orders and decrees, to obtain all required consents and approvals and to make
all required filings with any governmental agency, other regulatory or
administrative agency, commission or similar authority.
(c)    Waivers. No failure or delay on the part of Resorts or the Company in
exercising any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such




--------------------------------------------------------------------------------




right, or any abandonment or discontinuance of steps to enforce such a right,
preclude any other or further exercise thereof or the exercise of any other
right. No waiver of any provision of this Agreement nor any consent to any
departure by Resorts or the Company therefrom shall in any event be effective
unless the same shall be in writing, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it has been given.
(d)    Entire Agreement. This Agreement sets forth the entire understanding of
the parties hereto with respect to the subject matter hereof, and supersede all
previous agreements, negotiations, memoranda and understandings, whether written
or oral respecting the subject matter hereof.
(e)    Amendments. This Agreement may be amended only by an agreement in writing
executed by each of the parties hereto.
(f)    Notices. Any and all notices and demands required or desired to be given
hereunder shall be in writing and shall be validly given or made if served
personally, delivered by a nationally recognized overnight courier service, or
deposited in the United States mail, certified or registered, postage prepaid,
return receipt requested, to the following addresses:
If to the Company:
Wynn Las Vegas, LLC
3131 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: General Counsel
Telephone: (702) 770-7000
Facsimile: (702) 770-1349
 
 
If to Resorts:
Wynn Resorts, Limited
3131 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: General Counsel
Telephone: (702) 770-7000
Facsimile: (702) 770-1349


 
 
in each case, with a copy to:
Wynn Resorts, Limited
3131 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: General Counsel
Telephone: (702) 770-7000
Facsimile: (702) 770-1349



and shall become effective upon receipt. Any party hereto may change its address
for the purpose of receiving notices by providing written notice to the other
party hereto.
(g)    Governing Law. The laws of the State of Nevada applicable to contracts
made in that state, without giving effect to its conflict of laws rules, shall
govern the validity, construction, performance and effect of this Agreement.
(h)    Invalidity. If any term, provision, covenant or condition of this
Agreement, or any application thereof, should be held by a court of competent
jurisdiction or an arbitrator to be invalid, void or unenforceable, then that
provision shall be deemed severable and all provisions, covenants, and
conditions of this Agreement, and all applications thereof, not held invalid,
void or unenforceable shall continue in full force and effect and shall in no
way be affected, impaired or invalidated thereby.




--------------------------------------------------------------------------------




(i)    Headings. The headings in this Agreement are included for purposes of
reference only, do not constitute a part of this Agreement, and shall not be
deemed to limit, characterize or in any way affect any term or provision of this
Agreement.
(j)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall constitute one and the same instrument.
(k)    Negotiated Agreement. This is a negotiated agreement. All parties have
participated in its preparation. In the event of any dispute regarding its
interpretation, it shall not be construed for or against any party based upon
the grounds that this Agreement was prepared by any one of the parties hereto.
[signature pages to follow]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


            
Wynn Las Vegas, LLC,
a Nevada limited liability company
 
By: Wynn Resorts Holdings, LLC,
       a Nevada limited liability company, its sole member
 
  By: Wynn Resorts, Limited,
         a Nevada corporation, its sole member
 
 
By: /s/ Stephen Cootey
Stephen Cootey
Its: Chief Financial Officer, SVP and Treasurer
 
 
 
 
WYNN RESORTS, LIMITED,
a Nevada corporation
 
By: /s/ Stephen Cootey
Stephen Cootey
Its: Chief Financial Officer, SVP and Treasurer
 





